Nelson, C. J.
The libel was filed in this case to recover salvage. The master and hands of the sloop T. E. Crocker, five in number, were on their way to the fishing grounds, which are about thirty miles from Sandy Hook, on the morning of the 27th' of November, 1856, and when some twelve or fifteen miles from the Hook discovered a vessel, which afterward was found to be the schooner John E. Clayton, on her beam ends, with a large hole stove in her side, sufficient to have sunk her instantly, had it not been for her load of cargo, which was wood. She lay in the open sea about two miles from the track, and when reached it was ascertained that the crew had abandoned her.
The weather was fair, but the sea somewhat rough, with a strong breeze from the land. The sea was breaking over the vessel and drifting her further from the land. It was necessary to strip her of her sails and cut away her foremast in order to right her. The libelants were assisted by another vessel, the Tobiatha, and both vessels were engaged from six or seven o’clock in the morning till two in the afternoon, in righting the derelict and preparing her to be towed to New-Tork. *320They reached Jersey City about nine o’clock that evening. The vessel saved was admitted to be of the value of $3,000. The court below allowed a gross sum of salvage to the amount of $1,200, being two-fifths the value of the vessel.
As a general rule, it is undoubtedly true, that the rate of salvage of a vessel, which is derelict at sea, is a moiety of her value. This, however, except in very special cases, in which great hardships and damages have been encountered, is the extreme limit.
The courts always look to the nature and character of the service, the time consumed by the salvors, the peril involved, the expense, as well as to the situation and condition of the vessel saved, and its value, in fixing the compensation; not upon the idea of a quantum meruit, but by way of rewarding the services in proportion to the degree of merit belonging to the particular case.
blow, in the case before us, there is nothing in the evidence showing any extraordinary degree of merit, at any great sacrifice of time or money. The vessel was found some twelve or fifteen miles from the bay of blew-York, within two miles of the track of the salvors on their fishing expedition; a day only was consumed in raising and bringing the derelict to port. The weather was pleasant, and no particular hardship or danger was encountered.
1 We cannot but think that the amount allowed by the court below exceeded a reasonable compensation for the service, and that one-fourth of the value will afford ample value to the salvors, and the most that should be awarded under the circumstances. The service rendered by the Tobiatha seems to have been very slight, according to the evidence.
We shall, therefore, modify the decree of the court below, by awarding to the Thomas E. Crocker and hands $600; and to the Tobiatha and hands $150, without costs on either side in this court. The costs to stand for libelants as decreed in the court below.